DETAILED ACTION

WITHDRAWL OF FINALITY 
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. [FP 07.42]

Response to Arguments 
Applicant’s arguments and amendments filed on 06/02/2022, with respect to claims 2-6, 8-19 have been fully considered and persuasive. Due to the current amendment to the Claims, the rejections under 35 U.S.C. 102 and 35 U.S.C. 103 are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 2-6, 8-19 are allowed.

Allowable Subject Matter
Claims 2-6 and 8-19 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 8, the prior arts of the record do not teach or fairly suggest a method the method comprising, in combination with the other recited steps, generating the reference data by: directing a second laser beam onto a surface of the object to induce a second thermoelastic excitation in bulk material of the object, wherein the second laser beam is pulsed; detecting a second surface ultrasonic wave at the surface of the object caused by the second thermoelastic excitation; generating a second detection signal using the detected second surface ultrasonic wave; generating second digital data using the second detection signal; and storing the second digital data in the database as the reference data.

Claims 2-6 and 9-19 are allowed by virtue of their dependence from Claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861